Citation Nr: 0941355	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from July 1943 to March 
1946 and from February 1951 to February 1954.  He died in 
December 2005.  The appellant in this case is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional action is needed prior to consideration of the is 
claim. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  The notice requirements of the VCAA 
require VA to notify the claimant of any evidence that is 
necessary to substantiate her claim, as well as the evidence 
VA will attempt to obtain and which evidence she is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Initially, the Board notes that the appellant never received 
proper VCAA notice concerning a claim for Dependency and 
Indemnity Compensation (DIC).  In Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the Court of Appeals for Veterans claims 
held that generally, section 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  Such should be provided on remand.

Furthermore, the Death Certificate shows the Veteran died 
while in an inpatient at Pitt County Memorial Hospital.  The 
appellant submitted a hospital summary from this hospital 
with her appeal.  The discharge summary indicates that the 
Veteran was originally hospitalized for diabetes and insulin 
issues.  Prior to his discharge, the Veteran coded and was 
sent to the medical intensive care unit (MICU).  There are no 
subsequent records from the Veteran's admission to the MICU 
or any other records from that hospital.  

Finally, in her appeal, the appellant indicated that the 
Veteran was service connected for PTSD and lower abdominal 
and genital injuries to include a varicocele repair.  She 
further stated that during the episode of hospitalization 
which culminated in the Veteran's death, the Veteran was 
bleeding from his penis and the area where the Veteran had 
had abdominal surgery.  She and her representative argue that 
this bleeding, as well as the Veteran's PTSD, contributed to 
his physical health problems, which ultimately led to the 
Veteran's death.  As the hospital report notes the Veteran 
was noted to have depression during that hospitalization, and 
also suffered a gastrointestinal bleed, the Board finds a VA 
opinion is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2009) that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, to 
include based on service connected 
disabilities as outlined by the Court in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

2.  Request all available terminal hospital 
records from Pitt County Memorial Hospital 
after securing the necessary release form 
from the appellant.  Additionally, ask the 
appellant to provide the names and 
addresses of all medical care providers who 
treated the Veteran for his service 
connected PTSD and abdominal and genital 
scars during the year prior to his death.  
After securing the necessary release, all 
indicated records should be obtained and 
placed in the claims file.

3.  The RO/AMC should also find and 
associate VA treatment records relating to 
the Veteran from the Durham, North 
Carolina VA medical center and associated 
outpatient clinics since December 2004.

4.  After the above has been completed to 
the extent possible, the RO/AMC should 
send the Veteran's claims file to a VA 
physician for review.  The examiner should 
render an opinion stating whether the 
Veteran's service- connected PTSD and/or 
lower abdominal and genital area injury 
and post-operative left varicocele more 
likely, less likely, or at least as likely 
as not (50 percent probability) caused or 
contributed substantially or materially to 
the Veteran's death.  A rationale for any 
opinion expressed should be provided.  

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

